Supreme Court of Florida
                                 ____________

                                 No. SC17-1225
                                 ____________

                             ERNEST D. SUGGS,
                                 Appellant,

                                       vs.

                            STATE OF FLORIDA,
                                 Appellee.

                                 ____________

                                 No. SC16-1066
                                 ____________

                             ERNEST D. SUGGS,
                                 Appellant,

                                       vs.

                            JULIE L. JONES, etc.,
                                 Appellee.

                               [January 22, 2018]

PER CURIAM.

      We have for review Ernest D. Suggs’ appeal of the circuit court’s order

denying Suggs’ motion filed pursuant to Florida Rule of Criminal Procedure 3.851,
as well as Suggs’ motion for rehearing on his petition for a writ of habeas corpus.

This Court has jurisdiction. See art. V, § 3(b)(1), (9), Fla. Const.

      Suggs’ motion and habeas petition sought relief pursuant to the United

States Supreme Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our

decision on remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert.

denied, 137 S. Ct. 2161 (2017). This Court stayed Suggs’ appeal and consideration

of his motion for rehearing pending the disposition of Hitchcock v. State, 226 So.
3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this Court decided

Hitchcock, Suggs responded to this Court’s order to show cause arguing why

Hitchcock should not be dispositive in both cases.

      After reviewing Suggs’ response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Suggs is not entitled to relief. Suggs

was sentenced to death following a jury’s recommendation for death by a vote of

seven to five. Suggs v. State, 644 So. 2d 64, 66 (Fla. 1994). His sentence of death

became final in 1995. Suggs v. Florida, 514 U.S. 1083 (1995). Thus, Hurst does

not apply retroactively to Suggs’ sentence of death. See Hitchcock, 226 So. 3d at

217. Accordingly, we affirm the denial of Suggs’ motion and deny Suggs’ motion

for rehearing on his petition for a writ of habeas corpus.




                                         -2-
      The Court having carefully considered all arguments raised by Suggs, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.


PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Walton County,
     Kelvin Clyde Wells, Judge - Case No. 661990CF000338CFAXMX
And an Original Proceeding – Habeas Corpus

Robert S. Friedman, Capital Collateral Regional Counsel, Dawn B. Macready, and
Stacy Biggart, Assistant Capital Collateral Regional Counsel, Northern Region,
Tallahassee, Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, and Lisa Hopkins, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee/Respondent




                                        -3-